DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riel et al. (US 2016/0306265 A1).
Regarding claim 1, Riel teaches a laser projection structure (figure 1A), comprising:
A laser projector (102, figure 1A) having a light emitting face; and
A sealing member (106, figure 1A) comprising a body (106, figure 1A) and a resisting portion (108, figure 1A), the body being provided to the light emitting face and joined to the laser projector, and the resisting portion extending from the body in a light emission direction of the laser projector (see 108 which extends vertically, the same direction as the optical axis 111, figure 1A).
Regarding claim 2, Riel teaches the laser projector comprises a light emitting opening defined in the light emitting face (the upper portion of housing 106, figure 1A), and the resisting portion is formed 
Regarding claim 5, Riel teaches the body defines an accommodating cavity and is fitted over the laser projector such that the laser projector extends into the accommodating cavity (see 106, 107, figure 1A).
Regarding claim15, Riel teaches a laser projection structure (figure 1A), comprising:
A laser projector (102, figure 1A) having a light emitting face; and
A sealing member comprising a body (106, figure 1A) and a resisting portion (108, figure 1A), the body defining an accommodating cavity and being fitted over the laser projector (see figure 1A), and the resisting portion extending from the body in the light emission direction of the laser projector (108, figure 1A)
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riel et al. (US 2016/0306265 A1) in view of Yu (CN 206023923 U), machine translation into English provided by examiner and referred to herein.
Regarding claim 10, Riel does not specify that the sealing member is made of silicone or rubber.
Yu teaches the sealing member is made of silicone (paragraph 0049).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the laser system of Riel to make the sealing member of silicone as taught in Yu in order to make a tighter seal for the sealing member.
Allowable Subject Matter
Claims 11-14 are allowed.
Claims 3-4, 6-9 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, prior art (Riel) does not teach the width of a section of the resisting portion gradually decreases in the light emission direction of the laser projector.  Claim 4 contains allowable subject matter at least inasmuch as it depends from claim 3.
Regarding claim 6, prior art (Riel) does not teach that the laser projector comprises a lens barrel and the body is fitted over the lens barrel.
Regarding claim 7, prior art (Riel) does not teach that the laser projector comprises a lens barrel, a diffractive element and a protective cover, the diffractive element being received in the lens barrel and the protective cover being mounted to the lens barrel to prevent the diffractive element from coming out of the lens barrel and the body being fitted over the protective cover.  Claims 8 and 9 contain allowable subject matter at least inasmuch as they depend from claim 7.

Claims 12-14 contain allowable subject matter at least inasmuch as they depend from claim 11.
	Regarding claim 16, prior art (Riel) does not teach the laser projector comprises a light emitting opening defined in the light emitting face, the body comprises a top and a side, the top defines a light passage opening, and the light passage opening is aligned with the light emitting opening.  Instead Riel teach that the body also comprises both the light emitting opening and the light passage opening.
	Claim 17 contains allowable subject matter at least inasmuch as it depends from claim 16.
	Regarding claim 18, prior art (Riel) does not teach the laser projector comprises a lens barrel, a diffractive element and a protective cover, the diffractive element is received in the lens barrel, the protective cover is mounted to the lens barrel to prevent the diffractive element from coming out of the lens barrel, and the body is fitted over the protective cover.
	Claims 19 and 20 contain allowable subject matter at least inasmuch as they depend from claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358.  The examiner can normally be reached on M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN D HOWARD/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        2/27/2021